Citation Nr: 1221119	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-26 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss prior to June 20, 2011.  

2.  Entitlement to a rating in excess of 40 percent for service-connected bilateral hearing loss since June 20, 2011.  

3 .  Entitlement to a rating in excess of 10 percent for service connected post traumatic arthritis of the left ankle.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the RO which, in pertinent part, denied entitlement to service connection for left ankle disability and granted entitlement to service connection for bilateral hearing loss and assigned an initial 10 percent rating, effective March 11, 2009.  

During the pendency of the appeal, in a May 2012 rating decision, the RO granted an increased rating of 40 percent for the Veteran's bilateral hearing loss, effective June 20, 2011.  As the 40 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In April 2011, the Veteran testified at a videoconference hearing before undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.   

This claim was previously before the Board and was remanded for further development in May 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 10 percent for service-connected posttraumatic arthritis of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 20, 2011, the Veteran has had no worse than Level I hearing impairment in his right ear and Level XI hearing impairment in his left ear.  

2.  Since June 20, 2011, the Veteran has had no worse than Level V hearing impairment in his right ear and Level XI hearing impairment in his left ear.


CONCLUSIONS OF LAW

1.  Prior to June 20, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  Since June 20, 2011, the criteria for a rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a May 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment records, and the reports from VA examinations conducted in August 2009 and June 2011.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz  ).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. 

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The appropriate evaluation for a hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 (2011).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, as shown by audiometry, including a controlled speech discrimination test (Maryland CNC), and puretone audiometry, by a state-licensed audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id. 

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

III.  Analysis

1.  Prior to June 20, 2011

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 10 percent prior to June 20, 2011.  The pertinent medical evidence of record consists of a VA audiological examination conducted in August 2009.  

At the Veteran's August 2009 VA audiological examination, puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
55
55
60
48
LEFT
65
80
100
100
86

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 34percent in the left ear.  

Applying the findings of the August 2009 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 10 percent.  The results of the 2009 audiological examination show the Veteran's right ear had an average puretone threshold of 48 and 92 percent speech recognition; his left ear had an average puretone threshold of 86 and 34 percent speech recognition.  This, in turn, correlates to Level I hearing loss in the right ear and Level XI in the left ear under Table VI, warranting a 10 percent rating under Table VII.  

However, because the Veteran's August 2009 VA audiologic examination revealed an exceptional pattern of hearing loss in the Veteran's left ear, the Board has considered the special provisions of § 4.86(a).  Using table VIA for the left ear would yield a finding of Level VIII hearing impairment.  Therefore, the higher level of hearing impairment, derived from Table VI is used to arrive at the Veteran's disability rating.  When Table VIA is used to arrive at the level of left ear hearing loss, combined with the Veteran's I level right ear hearing loss, when applied to Table VII warrants only a noncompensable rating.  Therefore, the Board will use the higher level of impairment, XI, from Table VI.  

In summary, prior to June 20, 2011, the Veteran has had no worse than Level I hearing impairment in his right ear and Level XI hearing impairment in his left ear.  Therefore, prior to June 20, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss were not been met.  


2.  Since June 20, 2011

After a review of the medical evidence, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 40 percent since June 20, 2011.  The pertinent medical evidence of record consists of a VA audiological examination conducted in June 2011.  

At the Veteran's June 2011 VA audiological examination, puretone threshold levels measured the following:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
65
65
70
55
LEFT
65
85
105
100
89

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 10 percent in the left ear.  

Applying the findings of the June 2011 VA audiological examination to the rating criteria for hearing impairment, the Board concludes there is no basis for a rating in excess of 40 percent.  The results of the 2011 audiological examination show the Veteran's right ear had an average puretone threshold of 55 and 74 percent speech recognition; his left ear had an average puretone threshold of 89 and 10 percent speech recognition.  This, in turn, correlates to Level V hearing loss in the right ear and Level XI in the left ear under Table VI, warranting a 40 percent rating under Table VII.  

However, because the Veteran's June 2011 VA audiologic examination revealed an exceptional pattern of hearing loss in the Veteran's left ear, the Board has considered the special provisions of § 4.86(a).  Using table VIA for the left ear would yield a finding of Level XII hearing impairment.  Therefore, the higher level of hearing impairment, derived from Table VI is used to arrive at the Veteran's disability rating.  Using table VIA for the left ear would yield a finding of Level V hearing loss.  When Table VIA is used to arrive at the level of left ear hearing loss, combined with the Veteran's V level right ear hearing loss, when applied to Table VII warrants only a 30 percent rating.  Therefore, the Board will use the higher level of impairment, XI, from Table VI, which as noted above correspond to a 40 percent rating under Table VII.  .  


ORDER

Entitlement to a rating in excess of 10 percent prior to June 20, 2011, for service-connected bilateral hearing loss is denied.  

Entitlement to a rating in excess of 40 percent since June 20, 2011, for service-connected bilateral hearing loss is denied.  


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

The Board notes that a May 2012 rating decision granted service connection for posttraumatic arthritis of the left ankle and assigned an initial 10 percent rating, effective March 11, 2009.  In addition, the RO issued a supplemental statement of the case (SSOC) which listed as one of the issues: entitlement to a rating in excess of 10 percent for posttraumatic arthritis.  That SSOC was in error, as the May 2012 rating decision represented a full and final determination of the issue on appeal (entitlement to service connection for posttraumatic arthritis of the left ankle).  

However, a review of the claims file shows that a June 4, 2012, appellant's post-remand brief, when liberally construed, constitutes a valid notice of disagreement of the May 2012 rating decision that assigned an initial 10 percent rating for the Veteran's left ankle disability.  The Veteran has not been issued a statement of the case (SOC) with respect to this issue.  The SSOC which was issued is not adequate because in no case will an SSOC be used to respond to an NOD on newly appealed issues that were not addressed in the original SOC.  See 38 C.F.R. 19.31(a).  As a result, the Board must remand this issue to the RO to furnish an SOC that addresses this discrete issue and to give the Veteran an opportunity to perfect an appeal of the same by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on the issue of entitlement to an initial rating in excess of 10 percent for posttraumatic arthritis of the left ankle.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


